      Case 3:20-cv-00274-DPM-JTR Document 5 Filed 10/06/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

RUBEN RIVERA                                                          PLAITNIFF
#45919

V.                        No. 3:20CV00274-DPM-JTR, and
                          No. 3:20CV00293-JM-JTR

KEITH BOWERS, Administrator,
Craighead County Detention Center                                  DEFENDANT


                                     ORDER

      Plaintiff Ruben Rivera (“Rivera”) is a pretrial detainee in the Craighead

County Detention Center (“CCDC”). On September 10, 2020, he filed a pro se §

1983 Complaint, along with a Motion for Leave to Proceed In Forma Pauperis, in

Rivera v. Bowers, No. 3:20cv274-DPM-JTR (Docs. 1 & 2). On September 24, 2020,

he filed a pro se § 1983 Complaint and a Motion for Leave to Proceed In Forma

Pauperis, in Rivera v. Bowers, No. 3:20cv293-JM-JTR (Docs. 1 & 2).

      In both Complaints, Rivera sues CCDC Administrator Keith Bowers

(“Bowers”) and alleges that, due to the CCDC’s failure to require proper protective

equipment and to properly quarantine, Rivera contracted COVID-19.
       Case 3:20-cv-00274-DPM-JTR Document 5 Filed 10/06/20 Page 2 of 2




       Rivera cannot maintain two separate cases that assert the same claims. The

Court may dismiss a prisoner’s § 1983 action, during § 1915A screening,1 if it is

duplicative of a previously filed claim. See Gearhart v. Sarrazine, 553 F. App’x 659,

659-60 (8th Cir. 2014) (affirming preservice dismissal of prisoner’s claims that were

duplicative of those in another pending action); Aziz v. Burrows, 976 F.2d 1158,

1158-59 (8th Cir. 1992) (affirming dismissal of “duplicative complaint raising issues

directly related to issues in another pending action brought by the same party”).

       Accordingly, the Clerk is directed to docket Rivera’s new § 1983 Complaint

from No. 3:20cv293-JM-JTR (Doc. 1) as a “Motion to Amend Complaint” in No.

3:20cv274-DPM-JTR.

       By separate Order, Rivera’s Complaint in No. 3:20cv293-JM-JTR will be

dismissed, without prejudice, as raising claims that are duplicative of those that are

pending in No. 3:20cv274-DPM-JTR.

       IT IS SO ORDERED this 6th day of October, 2020.


                                           ____________________________________
                                           UNITED STATES MAGISTRATE JUDGE




       1
        The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a).
                                              2
